DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 objected to because of the following informalities:  The Claim recites “said basalt filament have a diameter”. It seems as though the word “have” should be “has”.  Appropriate correction is required.
Claim 5 [and its dependents] are objected to because of the following informalities:  The last line recites “eliminating the need for a structural mats”.  It seems as though the claim should recite “eliminating the need for structural mats” or “eliminating the need for a structural mat”. Appropriate correction is required.
Claim 8 [and its dependents] are objected to because of the following informalities:  Line 10 recites “eliminating the need for a structural mats”.  It seems as though the claim should recite “eliminating the need for structural mats” or “eliminating the need for a structural mat”. Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  Line 11 recites “eliminating the need for a structural mats”.  It seems as though the claim should recite “eliminating the need for structural mats” or “eliminating the need for a structural mat”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 3 recites the limitation "said diameter" on Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the respiratory limit" on Line 3.  There is insufficient antecedent basis for this limitation in the claim.
The terms “far enough”, “safer” and “far superior” in claim 3 are relative terms which renders the claim indefinite. These terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 5 recites the limitation "the need" on Line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 6-8 and 11 contain the trademark/trade name ROCKWOOL.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe mineral wool insulation and, accordingly, the identification/description is indefinite.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Line 2 of the claim recites “a rockwool mat” but the claim depends from claim 6 that previously recited “said absorbent panel comprises Rockwood and resin”. It is unclear if the rockwool mat of Claim 7 is the same or different from the Rockwool panel of Claim 6.
Claim 8 recites the limitation "the need" on Line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Line 12 of the claim recites “a rockwool mat” but line 11 previously recited “said absorbent panel comprises Rockwood and resin”. It is unclear if the rockwool mat of line 12 is the same or different from the Rockwool panel of line 11.
Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Line 2 of the claim recites “a basalt filament” but it is unclear what the basalt filament has to do in relation to the sound absorbing panel.
Claim 9 recites the limitation "the need" on Line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Lines 3-5 recite pretty much verbatim the limitations of Lines 8-10 of Claim 8. This second recitation is not necessary and renders the claim indefinite.
Claim 11 recites the limitation "the need" on Line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Line 13 of the claim recites “a rockwool mat” but line 12 previously recited “said absorbent panel comprises Rockwood and resin”. It is unclear if the rockwool mat of line 13 is the same or different from the Rockwool panel of line 12.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication # 2018/0038097 [hereinafter ‘097] to Perdue in view of US Patent Application Publication # 2011/0136401 [hereinafter ‘401] to Hanusa.
Regarding claim 1, ‘097 teaches in Figure 2, a sound absorbing panel assembly (Paragraph 0018), wherein: the sound absorbing panel assembly comprises a height (202), a width (204), a length (206), a cover (208) (Paragraph 0055) and an absorbent panel (200) (Paragraph 0055); the absorbent panel (200) comprises a sound absorbent acoustic panel (Paragraph 0056); and the absorbent panel (200) is covered by the cover (208). ‘097 does not teach the cover comprises a woven basalt material. However, ‘401 teaches in Figure 1, a panel assembly (10) comprising an absorbing panel (14) (Paragraph 0018) comprising a cover (12) [basalt fiber base composite layer (Paragraph 0018)] that comprises a woven (Paragraph 0008) basalt material (Paragraph 0018). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a basalt material for the cover in order to provide a protective fire barrier (Paragraph 0007).
Regarding claim 2, ‘097 in view of ‘401 teach a sound absorbing panel assembly. Furthermore, ‘097 teaches one or more of the sound absorbing panel assembly are attached to a ceiling of a room to control acoustic conditions (Paragraphs 0007 and 0056).
Regarding claims 3-4, ‘097 in view of ‘401 teach a sound absorbing panel assembly. Furthermore, ‘401 teaches the woven basalt material comprises fibers (Paragraph 0007) woven of a basalt filament [fibers (Paragraph 0008)]; and wherein a diameter of the basalt filament is above 5 µm [between 5-20 microns (Paragraph 0008)], specifically between 10 and 20 µm (Paragraph 0008). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the woven basalt material from fibers woven from filament with a diameter above 5 microns since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.
Claims 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication # 2018/0038097 to Perdue in view of US Patent Application Publication # 2011/0136401 to Hanusa in further view of US Patent # 6,158,176 to Perdue.
Regarding claim 5, ‘097 in view of ‘401 teach a sound absorbing panel assembly. Furthermore, ‘097 teaches the panel assembly provides structural support thereby eliminating the need for a structural mats (Paragraph 0010). Furthermore, ‘401 teaches the woven basalt material comprises fibers (Paragraph 0007) woven into a cloth (Paragraph 0005). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to weave basalt fibers for the basalt cover in order to provide the protective fire barrier (Paragraph 0007). Neither ‘097 nor ‘401 teach the woven basalt material wraps around and adheres to the absorbent panel. However, ‘176 teaches in Figure 2, a cover (12) [cloth facing (Column 2, Line 51)] that wraps around and adheres (Column 4, Lines 37-41) to an absorbent panel (13) [rockwool mat (Column 2, Line 54)]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to wrap the cover around the absorbent panel in order to cover the exposed edges of the panel and provide fireproofing.
Regarding claims 6 and 7, ‘097 in view of ‘401 teach a sound absorbing panel assembly. Furthermore, ‘097 teaches the absorbent panel comprises rockwool (Paragraph 0018) and resin (Paragraph 0064); wherein the rockwool mat comprising materials characterized by a core density and a core binder percentage (Paragraph 0018); the core density is between 2 ½ - 4 ½ pound/cubic-foot (Paragraph 0018); the binder core percentage is between 1 ¾ - 2 ¾ percent (Paragraph 0018); the rockwool mat weighs between ¼ - ½ oz (Paragraph 0018); and the rockwool mat comprises a thickness between 35-45mm (Paragraph 0018).
Regarding claim 8, ‘097 teaches in Figure 2, a sound absorbing panel assembly (Paragraph 0018), wherein: the sound absorbing panel assembly comprises a height (202), a width (204), a length (206), a cover (208) (Paragraph 0055) and an absorbent panel (200) (Paragraph 0055); the absorbent panel (200) comprises a sound absorbent acoustic panel (Paragraph 0056); and the absorbent panel (200) is covered by the cover (208). ‘097 does not teach the cover comprises a woven basalt material. However, ‘401 teaches in Figure 1, a panel assembly (10) comprising an absorbing panel (14) (Paragraph 0018) comprising a cover (12) [basalt fiber base composite layer (Paragraph 0018)] that comprises a woven (Paragraph 0008) basalt material (Paragraph 0018). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a basalt material for the cover in order to provide a protective fire barrier (Paragraph 0007). Furthermore, ‘097 teaches the panel assembly provides structural support thereby eliminating the need for a structural mats (Paragraph 0010). Furthermore, ‘401 teaches the woven basalt material comprises fibers (Paragraph 0007) woven into a cloth (Paragraph 0005). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to weave basalt fibers for the basalt cover in order to provide the protective fire barrier (Paragraph 0007). Neither ‘097 nor ‘401 teach the woven basalt material wraps around and adheres to the absorbent panel. However, ‘176 teaches in Figure 2, a cover (12) [cloth facing (Column 2, Line 51)] that wraps around and adheres (Column 4, Lines 37-41) to an absorbent panel (13) [rockwool mat (Column 2, Line 54)]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to wrap the cover around the absorbent panel in order to cover the exposed edges of the panel and provide fireproofing. Furthermore, ‘097 teaches the absorbent panel comprises rockwool (Paragraph 0018) and resin (Paragraph 0064); wherein the rockwool mat comprising materials characterized by a core density and a core binder percentage (Paragraph 0018); the core density is between 2 ½ - 4 ½ pound/cubic-foot (Paragraph 0018); the binder core percentage is between 1 ¾ - 2 ¾ percent (Paragraph 0018); the rockwool mat weighs between ¼ - ½ oz (Paragraph 0018); and the rockwool mat comprises a thickness between 35-45mm (Paragraph 0018).
Regarding claim 9, ‘097 in view of ‘401 and ‘176 teach a sound absorbing panel assembly. Furthermore, ‘401 teaches the woven basalt material comprises fibers (Paragraph 0007) woven of a basalt filament [fibers (Paragraph 0008)]; and wherein a diameter of the basalt filament is between 10 and 20 µm (Paragraph 0008). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the woven basalt material from fibers woven from filament with a diameter above 5 microns since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05. And as per claim 8, ‘097 in view of ‘401 and ‘176 teach the woven basalt material wraps around and adheres to the absorbent panel; and the woven basalt material provides a structural support to the sound absorbing panel assembly thereby eliminating the need for the structural mats.
Regarding claim 10, ‘097 in view of ‘401 and ‘176 teach a sound absorbing panel assembly. Furthermore, ‘097 teaches one or more of the sound absorbing panel assembly are attached to a ceiling of a room to control acoustic conditions (Paragraphs 0007 and 0056).
Regarding claim 11, ‘097 teaches in Figure 2, a sound absorbing panel assembly (Paragraph 0018) for use on a ceiling of a room (Paragraph 0056), wherein: the sound absorbing panel assembly comprises a height (202), a width (204), a length (206), a cover (208) (Paragraph 0055) and an absorbent panel (200) (Paragraph 0055); the absorbent panel (200) comprises a sound absorbent acoustic panel (Paragraph 0056); and the absorbent panel (200) is covered by the cover (208). ‘097 does not teach the cover comprises a woven basalt material. However, ‘401 teaches in Figure 1, a panel assembly (10) comprising an absorbing panel (14) (Paragraph 0018) comprising a cover (12) [basalt fiber base composite layer (Paragraph 0018)] that comprises a woven (Paragraph 0008) basalt material (Paragraph 0018). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a basalt material for the cover in order to provide a protective fire barrier (Paragraph 0007). Furthermore, ‘097 teaches the panel assembly provides structural support thereby eliminating the need for a structural mats (Paragraph 0010). Furthermore, ‘401 teaches the woven basalt material comprises fibers (Paragraph 0007) woven into a cloth (Paragraph 0005). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to weave basalt fibers for the basalt cover in order to provide the protective fire barrier (Paragraph 0007). Neither ‘097 nor ‘401 teach the woven basalt material wraps around and adheres to the absorbent panel. However, ‘176 teaches in Figure 2, a cover (12) [cloth facing (Column 2, Line 51)] that wraps around and adheres (Column 4, Lines 37-41) to an absorbent panel (13) [rockwool mat (Column 2, Line 54)]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to wrap the cover around the absorbent panel in order to cover the exposed edges of the panel and provide fireproofing. ‘097 teaches the absorbent panel comprises rockwool (Paragraph 0018) and resin (Paragraph 0064); wherein the rockwool mat comprising materials characterized by a core density and a core binder percentage (Paragraph 0018); the core density is between 2 ½ - 4 ½ pound/cubic-foot (Paragraph 0018); the binder core percentage is between 1 ¾ - 2 ¾ percent (Paragraph 0018); the rockwool mat weighs between ¼ - ½ oz (Paragraph 0018); and the rockwool mat comprises a thickness between 35-45mm (Paragraph 0018). Furthermore, ‘097 teaches one or more of the sound absorbing panel assembly are attached to a ceiling of a room to control acoustic conditions (Paragraphs 0007 and 0056).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657. The examiner can normally be reached Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635